United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.D., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Vineland, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-866
Issued: November 8, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On February 24, 2011 appellant filed a timely appeal from an October 18, 2010 decision
of the Office of Workers’ Compensation Programs (OWCP) regarding schedule award pay rate.
Pursuant to the Federal Employees’ Compensation Act (FECA)1 and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of the appeal.
ISSUE
The issue is whether OWCP used the proper pay rate in calculating appellant’s schedule
award.

1

5 U.S.C. §§ 8101-8193.

On appeal, appellant’s attorney asserts that the correct pay rate should be that of the day
disability began and OWCP should have sought clarification as to whether appellant lost time
from work immediately following his October 10, 2006 employment injury.
FACTUAL HISTORY
On November 13, 2006 appellant, then a 46-year-old part-time flexible city carrier, filed
a traumatic injury claim, alleging that on October 10, 2006 he strained his lower back lifting a
bag of mail. He stopped work on October 14, 2006 and returned to limited duty on
October 21, 2006.2 The claim form indicated that appellant’s pay rate was $37,996.00 per year.
An undated employing establishment payroll form listed his annual salary as $37,996.00 at an
hourly rate of $19.00. On January 10, 2007 OWCP accepted that appellant sustained a lumbar
disc herniation with left-sided radiculitis.
It accepted a recurrence of disability on
November 29, 2006.
A CA-7 form dated January 10, 2007 advised that appellant’s base pay rate on
October 10, 2006, the date of injury, was $19.00 an hour and his pay rate on November 29, 2006
was also $19.00 an hour. A CA-7 form dated January 23, 2007 indicated that his base pay on
October 10, 2006 was $18.36 an hour with an additional $3.76 per week for Sunday premium
pay and $0.87 per week for night differential. On November 30, 2006 appellant’s base pay was
$19.00 an hour with $3.76 per week for Sunday premium pay and $0.87 per week for night
differential.3 Appellant received wage-loss compensation from November 30, 2006 through
March 4, 2007, at the augmented rate, based on a weekly pay rate of $735.32.4 He returned to
full-time duty with no restrictions on March 5, 2007.
On May 21, 2010 appellant filed a schedule award claim. In a January 12, 2010 report, in
which Dr. David Weiss, an osteopath, advised that appellant had an 18 percent left lower
extremity impairment. In a June 5, 2010 report, Dr. Andrew A. Merola, an OWCP medical
adviser, agreed with Dr. Weiss that appellant had an 18 percent impairment of the left lower
extremity.
By letter dated August 18, 2010, OWCP asked the employing establishment to verify
appellant’s correct pay rate. It included copies of the CA-7 forms with inconsistent information
regarding the base pay on October 10, 2006, noting that both $18.36 and $19.00 per hour were
indicated. On August 23, 2010 the employing establishment responded that appellant’s base pay
on October 10, 2006 was $19.00 an hour, that he worked an average of 38.72 hours each week
and that he was entitled to night differential of $0.87 each week and Sunday premium pay of
$3.76 each week. An OWCP pay rate memorandum indicated that, on the date disability began
2

On December 20, 2006 appellant signed a CA-7a form, noting 36.25 hours of leave used from October 14 to
21, 2006.
3

A CA-7 form dated February 5, 2007 had no pay rate information.

4

Section 8105(a) of FECA provides that, if the disability is total, the United States shall pay the employee during
the disability monetary compensation equal to 66 2/3 percent of his or her monthly pay, the basic compensation rate
for total disability. 5 U.S.C. § 8105(a). Under section 8110, an employee is entitled to compensation at the
augmented rate of 75 percent of the weekly pay if he or she has one or more dependents. 5 U.S.C. § 8110; see R.E.,
59 ECAB 323 (2008).

2

or October 13, 2006, appellant’s annual salary was $39,520.00 with a base weekly rate of
$760.00, plus $3.76 in Sunday premium pay and $0.87 in night differential, for a total of
$764.63, based on 40 hours each week.
On September 7, 2010 appellant was granted a schedule award for an 18 percent left leg
impairment or a total of 51.82 weeks to run from January 12, 2010 to January 9, 2011. The
effective date for pay rate computation purposes was that of October 13, 2006, with a weekly pay
of $735.32 which, with cost-of-living adjustments, yielded a weekly award of $594.75 at the
augmented rate. Appellant received a first schedule award payment on September 7, 2010 at that
rate, for the period January 12 through August 28, 2010 and thereafter received periodic
compensation.
On September 16, 2010 appellant, through his attorney, requested reconsideration of the
schedule award pay rate. He submitted a notice of personnel action, effective November 25,
2006, stating that his base hourly wage was $19.26. In an October 18, 2010 decision, OWCP
explained that the pay rate used to calculate the schedule award was taken from appellant’s CA-1
form, traumatic injury claim. It noted that he stopped work on October 14, 2006 and returned on
October 21, 2006 and this was supported by a CA-7a form. OWCP explained that appellant’s
annual pay rate on the date of injury was $37,996.00 with a weekly rate of $730.69. Sunday
premium pay of $3.76 and night differential of $0.87 were added, which yielded a weekly pay
rate of $735.32, the pay rate used to calculate the schedule award.
LEGAL PRECEDENT
Under FECA, monetary compensation for disability or impairment due to an employment
injury is paid as a percentage of monthly rate.5 Section 8101(4) provides that “monthly pay”
means the monthly pay at the time of injury or the monthly pay at the time disability begins or
the monthly pay at the time compensable disability recurs, if the recurrence begins more than six
months after the injured employee resumes regular full-time employment with the United States,
whichever is greater.6 The compensation rate for schedule awards is the same as compensation
for wage loss.7 OWCP procedures provide that, if the employee did not stop work on the date of
injury or immediately afterwards, defined as the next day, the record should indicate the pay rate
for the date of injury and the date disability began. The greater of the two should be used in
computing compensation and if they are the same, the pay rate should be effective on the date
disability began.8
Section 8114(d)(1) of FECA provides that, if the employee worked in the employment in
which he or she was employed at the time of injury during substantially the whole year
immediately preceding the injury and the employment was in a position for which an annual rate
5

See 5 U.S.C. §§ 8105-8107.

6

Id. at § 8101(4).

7

See 20 C.F.R. § 10.404(b); K.H., 59 ECAB 495 (2008).

8

Federal (FECA) Procedure Manual, Part 2 -- Claims, Determining Pay Rates, Chapter 2.900.5(a)(3)
(September 2011).

3

of pay -- (A) was fixed, the average annual earnings are the annual rate of pay; or (B) was not
fixed, the average annual earnings are the product obtained by multiplying the daily wage for the
particular employment or the average thereof, if the daily wage has fluctuated, by 300 if he or
she was employed on the basis of a 6-day workweek, 280 if employed on the basis of a 5 1/2-day
week and 260 if employed on the basis of a 5-day week.9 OWCP procedures provide that the
pay rate of a part-time flexible employee of the Postal Service who works substantially the entire
year prior to injury would be computed under section 8114(d)(1)(B).10
ANALYSIS
The Board finds that this case not in posture for decision regarding appellant’s pay rate
for computation purposes. Appellant did not challenge the impairment rating of his schedule
award but the rate of pay used to calculate the award, contending that OWCP should have sought
clarification regarding the date disability began and his pay rate. He sustained an employment
injury on October 10, 2006. Appellant stopped work on October 14, 2006, received continuation
of pay and returned to limited duty on October 21, 2006.
The rate of pay for schedule award purposes is the highest rate that satisfies the terms of
section 8104(4) of FECA, the date of injury, the date disability begins or the date of recurrent
disability.11 As appellant stopped work on October 14, 2006, the correct pay rate would
therefore be his rate of pay on that day, as it was the date disability began. He was granted a
schedule award on September 7, 2010, based on a weekly pay rate of $735.32. The record,
however, contains contradictory information regarding appellant’s pay rate. The case must
therefore be remanded to OWCP to explain the pay rate calculation used for his schedule award
determination.
The only specific information regarding appellant’s rate of pay on the date disability
began is an OWCP pay rate memorandum advising that on October 13, 2006 his annual salary
was $39,520.00 based on 40 hours a week, 52 weeks a year, or $760.00 per week. Sunday
premium pay of $3.76 and night differential of $0.87 were added to the weekly base pay, for a
total weekly pay rate of $764.63. This pay rate was not used in the September 7, 2010 schedule
award which used a weekly rate of $735.32.
Additional relevant information regarding appellant’s rate of pay includes his traumatic
injury claim form dated November 13, 2006. This indicated that his pay rate was $37,996.00 per
year. An undated employing establishment payroll form indicated that appellant’s annual salary
was $37,996.00 at an hourly rate of $19.00. A CA-7 form dated January 10, 2007 indicated that
his base pay rate on October 10, 2006, the date of injury, was $19.00 an hour and his pay rate on
November 29, 2006 was also $19.00 an hour. A CA-7 form dated January 23, 2007 indicated
that appellant’s base pay on October 10, 2006 was $18.36 an hour with an additional $3.76 per
week for Sunday premium pay and $0.87 per week for night differential. It indicated that on
9

5 U.S.C. § 8114(d)(1)(B); see H.S., 58 ECAB 511 (2007).

10

Federal (FECA) Procedure Manual, supra note 8 at Chapter 2.900.4.c(2) (March 2011).

11

5 U.S.C. § 8101(4); see Patricia K. Cummings, 53 ECAB 623 (2002).

4

November 30, 2006 his base pay was $19.00 an hour with $3.76 per week for Sunday premium
pay and $0.87 per week for night differential.
Following an OWCP request to explain these discrepancies, on August 23, 2010, the
employing establishment advised that appellant’s base pay on October 10, 2006 was $19.00 an
hour, that he worked an average of 38.72 hours each week and that he was entitled to night
differential of $0.87 each week and Sunday premium pay of $3.76 each week. An OWCP pay
rate memorandum indicated that, on the date disability began or October 13, 2006, appellant’s
annual salary was $39,520.00 with a base weekly rate of $760.00, plus $3.76 in Sunday premium
pay and $0.87 in night differential for a total of $764.63, based on 40 hours each week. A notice
of personnel action, effective November 25, 2006, indicating that his base hourly wage was
$19.26.
In calculating the September 7, 2010 schedule award, OWCP used a weekly base pay rate
of $730.69 plus $3.76 in Sunday premium pay and $0.87 in night differential, to total $735.32
and did not use the pay rate information found in the employing establishment’s August 23, 2010
response to an OWCP inquiry. In the October 18, 2010 merit decision on the schedule award
pay rate issue, OWCP explained that appellant’s pay rate on the date of injury or October 10,
2006, was used. Notwithstanding that the record contains contradictory information regarding
appellant’s date-of-injury pay rate, as noted above appellant’s disability began on
October 14, 2006. OWCP procedures provide that, if the employee did not stop work on the date
of injury or immediately afterwards, defined as the next day, the record should indicate the pay
rate for the date of injury and the date disability began. The greater of the two should be used in
computing compensation and if they are the same, the pay rate should be effective on the date
disability began.12 Neither the September 7, 2010 schedule award decision nor the October 18,
2010 decision regarding the schedule award pay rate contained a sufficient explanation regarding
the method used in calculating appellant’s pay rate for schedule award purposes, especially in
light of the contradictory information contained in the record. Moreover, it is unclear whether
appellant, a part-time flexible employee, worked substantially the entire year prior to the injury
and, if so, whether the principles of section 8114(d)(1) were applied.13
For these reasons, the case must be remanded to OWCP to obtain sufficient information
from the employing establishment regarding appellant’s employment status, to include whether
section 8114(d)(1) is applicable and what his hourly wage was on October 14, 2006, the date
disability began, to be followed by a decision on the merits with a sufficient explanation
regarding the pay rate used to calculate his schedule award.
CONCLUSION
The Board finds that this case is not in posture for decision as to whether OWCP used the
proper pay rate in calculating appellant’s schedule award.
12

Federal (FECA) Procedure Manual, supra note 8 at Chapter 2.900.5(a)(3) (September 2011). Board precedent
also contemplates that pay rate discrepancies must be clarified. See E.C., 59 ECAB 397 (2008); Gary Vancura, 40
ECAB 427 (1989).
13

While the employing establishment advised that appellant worked an average of 38.72 hours a week, it did not
explain the period used to make this calculation.

5

ORDER
IT IS HEREBY ORDERED THAT the October 18 and September 7, 2010 decisions of
the Office of Workers’ Compensation Programs are set aside and remanded to OWCP for
proceedings consistent with this opinion of the Board regarding appellant’s pay rate for
computation purposes. The September 7, 2010 decision is affirmed with regard to the degree of
his left lower extremity impairment.
Issued: November 8, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

6

